Citation Nr: 1804555	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  16-00 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a cold weather injury (CWI), left upper extremity, to include residuals.

2. Entitlement to service connection for a cold weather injury (CWI), right upper extremity, to include residuals.

3. Entitlement to service connection for a cold weather injury (CWI), left lower extremity, to include residuals.

4. Entitlement to service connection for a cold weather injury (CWI), right lower extremity, to include residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1948 to November 1949 and from September 1950 to August 1951. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran was exposed to severe cold weather during combat in Korea. 

2. Service caused the Veteran's CWIs of his left upper, left lower, right upper, and right lower extremities.


CONCLUSION OF LAW

The criteria for service connection for CWIs of the left upper, left lower, right upper, and right lower extremities have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The Board is granting all appellate issues, so further VCAA discussion is not warranted.

Direct Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Medical professionals have, during the pendency of the appeal, diagnosed the Veteran with cold sensitivity, arthralgia, and neuropathy of his upper and lower extremities, bilaterally.  This meets the first prong of service connection for all four claims.

As for the second prong of all four claims, VA, in an October 2015 memorandum, found that the Veteran participated in the Chosin Reservoir campaign in Korea in late 1950.  Although the Veteran's service treatment records (STRs) do not show a diagnosis of CWIs, such would not be expected given that they occurred during combat.  Moreover, the VA Office of Academic Affiliation's Pocket Card Summary, which VA furnishes to its medical personnel, states:

The Korean War was fought from 1950 until 1953 and pitted the United States, South Korea and their UN allies against North Korea and the Chinese Communists.

Cold injuries including frostbite and immersion (trench) foot constituted a major medical problem for U.S. service personnel during the Korean War.  Veterans of the Battle of the Chosin Reservoir are recognized as having suffered especially high rates of severe cold injuries.  Cold accounted for 16% of Army nonbattle injuries requiring admission and over 5000 U.S. casualties of cold injury required evacuation from Korea during the winter of 1950-1951.  (emphasis added).

In many instances U.S. Service members did not seek or were unable to obtain medical care after cold injuries because of battlefield conditions.  Documentation of such injuries may never have been made in their service medical records or may no longer be available.

It is important for VA staff examining and caring for veterans who have experienced cold injuries to be familiar with the recognized long-term and delayed sequelae.  These include peripheral neuropathy, skin cancer in frostbite scars (including in such locations as the heels and earlobes), arthritis in involved areas, chronic tinea pedis, fallen arches and stiff toes, nocturnal pain, and cold sensitization.  These cold-related problems may worsen as veterans grow older and develop complicating conditions such as diabetes and peripheral vascular disease, which place them at higher risk for late amputations.

Given the Department's findings, the Board finds the Veteran meets the second prong of service connection for all four claims.

As for the third prong of all four claims, a VA compensation examiner found the Veteran's CWIs were not related to service because a) they were not mentioned in his STRs, and b) "exposure to cold in itself does not result in chronic residuals unless there is evidence of tissue damage at the time of exposure."  The VA Office of Academic Affiliation's Pocket Card Summary expressly contravenes both bases for denial.  As such, while the Board could order further medical inquiry, the Board is satisfied based on the evidence that the Veteran's military service caused his CWIs.


ORDER

Entitlement to service connection for a cold weather injury (CWI), left upper extremity, to include residuals, is granted.

Entitlement to service connection for a cold weather injury (CWI), right upper extremity, to include residuals, is granted.

Entitlement to service connection for a cold weather injury (CWI), left lower extremity, to include residuals, is granted.

Entitlement to service connection for a cold weather injury (CWI), right lower extremity, to include residuals, is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


